Title: Citizens of Lynchburg to Thomas Jefferson, 4 November 1815
From: Holcombe, Thomas A.,Smith, John Hill,Risque, James Beverly,Pollard, Richard,Robinson, John
To: Jefferson, Thomas


          
            Sir;
            Lynchburg 4th November 1815
          
          We are directed by the Citizen’s of Lynchburg to Solicit the favor of your Company and that of your Companion’s or Visitor’s at a public Dinner which will be given, in the Town of Lynchburg, to Majr Genl Andrew Jackson on Tuesday next—The Citizen’s of Lynchburg are happy to have it in their power to entertain at the Same time two such distinguish’d Citizen’s—
          
            
              T A Holcombe
			 
              On behalf of the Citizen’s of Lynchburg—
            
            
              John H Smith
            
            
              James B Risque
            
            
              Rich. Pollard
            
            
              John Robinson.
            
          
         